ACCEPTED
                                                                                        03-14-00648-CV
                                                                                               4190883
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  2/18/2015 11:16:54 AM
                                                                                       JEFFREY D. KYLE
                                                                                                 CLERK

                           NO. 03-14-00648-CV
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS          AUSTIN, TEXAS
                     FOR THE THIRD DISTRICT OF TEXAS 2/18/2015 11:16:54 AM
                                                         JEFFREY D. KYLE
                             AT AUSTIN, TEXAS                 Clerk



   GILBERT J. RODRIGUEZ, INDIVIDUALLY AND AS INDEPENDENT
 EXECUTOR OF THE ESTATE OF EVANGELINA G. RODRIGUEZ, ELLIEN
   RODRIGUEZ NAVARRO, AND MOLLIE RODRIGUEZ AHLBRAND,
                           Appellants,
                               v.
        FRANCISCO MUNOZ AND LILIAM FLORES MUNOZ,
                           Appellees.


           On Appeal from the Probate Court No. 1 of Travis County, Texas
                        (Honorable Guy Herman Presiding)
                     Trial Court Cause No. C-1-PB-13-001785


             APPELLANTS’ UNOPPOSED MOTION TO DISMISS


TO THE HONORABLE COURT:

      Pursuant to TEX. R. APP. P. 42.1(a)(1), Appellants Gilbert J. Rodriguez,

Individually and as Independent Executor of the Estate of Evangelina G. Rodriguez,

Ellien Rodriguez Navarro, and Mollie Rodriguez Ahlbrand file this Unopposed

Motion to Dismiss and move the Court to dismiss this appeal.

      1.      Appellants timely perfected the appeal in this matter in October 2014.

This case has been abated since December 17, 2014.
      2.     The parties have reached an agreement to resolve the claims and causes

of action asserted in this case. Appellants no longer wish to pursue this appeal.

      3.     Appellants ask that costs be assessed against the party incurring them.

                                PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellants Gilbert J. Rodriguez,

Individually and as Independent Executor of the Estate of Evangelina G. Rodriguez,

Ellien Rodriguez Navarro, and Mollie Rodriguez Ahlbrand respectfully request that

this Court grant the Motion to Dismiss and enter an Order dismissing this appeal and

taxing costs against the party that incurred them.


DATED: February 18, 2015




                                          2
    Respectfully submitted,

    JACKSON WALKER L.L.P.

    By: /s/ Scott W. Weatherford
        Christopher R. Mugica
        State Bar No. 24027554
        cmugica@jw.com
        Scott W. Weatherford
        State Bar No. 24079554
        sweatherford@jw.com
        100 Congress, Suite 1100
        Austin, Texas 78701
        (512) 236-2000
        (512) 236-2002 – Fax

    ATTORNEYS FOR APPELLANTS
    GILBERT J. RODRIGUEZ,
    INDIVIDUALLY AND MOLLIE
    RODRIGUEZ AHLBRAND

    and

    LAW OFFICE OF JERRY RIOS

    By: /s/ Jerry Rios
        Jerry Rios
        State Bar No. 24062966
        jrios@therioslawfirm.com
        4611 Bee Caves Road, Suite 216
        Austin, Texas 78746
        (512) 501-6270
        (512) 501-6292 - Fax

    ATTORNEYS FOR APPELLANT
    GILBERT J. RODRIGUEZ AS
    INDEPENDENT EXECUTOR OF
    THE ESTATE OF EVANGELINA G.
    RODRIGUEZ


3
                                               and

                                               RICHARDS RODRIGUEZ &
                                               SKEITH

                                               By: /s/ Chase Hamilton
                                                   Chase Hamilton
                                                   State Bar No. 24058911
                                                   chamilton@rrsfirm.com
                                                   816 Congress Avenue, Suite 1200
                                                   Austin, Texas 78701
                                                   (512) 476-0005
                                                   (512) 476-1513 - Fax

                                               ATTORNEYS FOR APPELLANT
                                               ELLIEN RODRIGUEZ NAVARRO

                           CERTIFICATE OF CONFERENCE

      I hereby certify that on this 18th day of February, 2015, I conferred with John
Akin, counsel for Appellees, regarding the relief requested herein, and Mr. Akin
indicated that Appellees do not oppose the Motion.

                                               /s/ Scott W. Weatherford
                                               Scott W. Weatherford

                             CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of February, 2015, I electronically filed
the foregoing with the Clerk of the Court using the Texas Online eFiling for courts
system and served all counsel of record via electronic service.

                                               /s/ Scott W. Weatherford
                                               Scott W. Weatherford




12256740v.1 145501/00001                   4